Citation Nr: 0516881	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  02-03 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from September 1951 to May 
1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the RO in September 2000 and October 
2000 that denied service connection for bilateral hearing 
loss.  In November 2003, the Board remanded the case to the 
RO for further procedural development.  The case was 
subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The Board notes that the veteran submitted additional 
pertinent evidence to the RO in January 2005.  Although a 
supplemental statement of the case was issued in March 2005, 
this evidence was not considered by the agency of original 
jurisdiction (AOJ), as required by governing regulation.  
38 C.F.R. § 19.37(a) (2004).  To avoid potential prejudice to 
the veteran, this case must be remanded to the AOJ for re-
adjudication, with consideration of all additional evidence 
received since the November 2003 Board remand, including the 
additional evidence received from the veteran in January 
2005.  See 38 C.F.R. §§ 19.9(a)(1), 19.31, 19.37(a) (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the foregoing, the case is remanded to the AOJ 
for the following action:

The RO should re-adjudicate the claim for 
service connection for bilateral hearing 
loss, to include consideration of all 
evidence received since the November 2003 
Board remand.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




